Case 8-19-77656-las Doc 20 Filed 11/30/19 Entered 11/30/19 11:29:03

Jennifer A. Pasquantonio, Esq.
201 Wolfs Lane, 2" fl.
Pelham, NY 10803

Tel.# (914) 632-6990

Attorney for R.J. Bruzzano, Jr.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

Chapter 11

IN RE:
Case # 8-19-77656 (las)

CLIFTON COLE

Debtor.

 

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF
NOTICES AND PAPERS
PLEASE TAKE NOTICE that Jennifer A. Pasquantonio, Esq. hereby appears in the above
captioned case as attorney for R. J. BRUZZANO, JR. and pursuant to 11 U.S.C. § 1109(b) and the
Federal Rules of Bankruptcy Procedure 2002, 3017, 9007 and 9010 demands that all notices given in this
case and all papers served or filed be given to and served upon the undersigned at the following address:
Jennifer A. Pasquantonio, Esq.
201 Wolfs Lane, 2" fl.
Pelham, NY 10803
Tel.# (914) 632-6990
Fax: (914) 632-8560
E-mail: jpasquantonio@optonline.net
PLEASE TAKE FURTHER NOTICE, that pursuant to §1109(b) Of the Bankruptcy Code and
Bankruptcy Rule 3017(a), this request includes not only the notices and papers referred to in the

provisions specified above, but also includes without limitation any orders and notices of any application,

motion, pleading, request, complaint, or demand, whether formal or informal, whether written or oral and
Case 8-19-77656-las Doc 20 Filed 11/30/19 Entered 11/30/19 11:29:03

whether transmitted or conveyed by mail, delivery, facsimile transmission, electronically, telephone, or

otherwise, that is filed or given in connection with this case and the proceedings herein.

PLEASE TAKE FURTHER NOTICE, that neither this Notice of Appearance not any prior or later
appearance, pleading, claim or suit shall waive (i) any right to have any matter or proceeding for which a
bankruptcy court lacks the authority to enter a final order or judgment without the consent of the parties
adjudicated by and Article III court, (ii) any right to trial by jury in any proceeding so triable in this case
or any case, controversy or proceeding related to this case (iii) any right to have the District Court
withdraw the reference in any matter subject to mandatory or discretional withdrawal, (iv) an election of

remedies, or (v) any other substantive or procedural right.

PLEASE TAKE FURTHER NOTICE that this Notice of Appearance is without prejudice to any
other rights, claims, actions, defenses, setoffs, or recoupments under agreements, in law, in equity, or
otherwise, all of which rights, claims, actions, defense, setoffs and recoupments against a debtor or any

other entity either in this case of in any other action are expressly reserved.

Dated: Pelham, New York
November 27, 2019

 

 

torney for R.J. Bruzzano, Ir.
201 Wolfs Lane, 2" fl.
Pelham, NY 10803

Tel. # (914) 632-6990
Chenk Aggiioable Box

Case 8-19-77656-las Doc 20 Filed 11/30/19 Entered 11/30/19 11:29:03

Index No. Year
Case # 19-77656-845 (LAS)

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re:

CLIFTON COLE Debtor.

 

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES AND PAPERS

 

JENNIFER A. PASQUANTONIO

ATTORNEY AT LAW

Attorney for Secured Creditor: R.J. Bruzzano, Jr.
201 WOLFS LANE PELHAM, NEW YORK 10803
TEL: (914) 632-6990
FAX: (914) 632-8560

 

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of New York
State, certifies that, upon information and belief and reasonable inquiry, the contentions contained in the annexed
document are not frivolous.

Dated ...cccccssssssersestecceconnserserensestens Signature.

 

Print Signer's Name..

we moar mee, EYRE A RARER OHOOUL ELLA AAADIDDTUUCOEOE EEL SAAAAG EEL IYWNESES TDI DEER DEBARLSE LUE T ERE EY SSID DOMED IEEE ELLE PEPEYID DOB EPI IEELL ESE

 

 

Service of a copy of the within is hereby admitted.
Dated:
Attorney(s) for
PLEASE TAKE NOTICE
that the within is a (certified) true copy of a
NOTICE OF entered in the office of the clerk of the within named Court on
ENTRY
that an Older of which the within is a true copy will be presented for settlement to the
NOTICE OF Hon. one of the judges of the within named Court,
SETTLEMENTat on ,at M.
Dated:

JENNIFER A. PASQUANTONIO

ATTORNEY AT LAW
201 WOLFS LANE

PELHAM, NEW YORK 10803
